Citation Nr: 1432138	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as back pain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst



REMAND

The Veteran served on active duty from January 1984 to January 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the claim for further development - including especially to have the February 2010 VA examiner provide a supplemental opinion concerning the etiology of the Veteran's low back disorder.  The Board had determined that previous opinions were inadequate since the RO had not directed the examiner to consider the lay evidence and address all of the relevant medical questions raised by the evidence of record and applicable laws and regulations.  Regrettably, even the additional medical comment since provided is inadequate, so unfortunately the Board must again remand this claim to the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant the right to compliance with the remand orders, and the Board itself commits error, as a matter of law, in failing to ensure compliance).

Accordingly, this claim is REMANDED for the following action:

1.  Forward to the Veteran's claims file to a physician other than the one that provided the last two opinions concerning the etiology of the Veteran's low back disorder.  Whether additional examination is needed prior to rendering this additional opinion is left to the discretion of the designated physician.

a) Regardless of whether a new examination is completed, the designated physician must provide opinions on the etiology of the Veteran's low back disorder, but especially in terms of its posited relationship with his military service.  To this end, the designated physician is to specifically respond to the following questions:

* What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current thoracic and lumbar spine disorders incepted during his military service from January 1984 to January 2004?

* What is the likelihood (very likely, as likely as not, or unlikely) that arthritis in the thoracolumbar spine manifested to a minimal compensable degree of 10 percent within one year of the conclusion of the Veteran's service, so by January 2005?

b) Although the designated physician is expected to review the file in its entirety, his or her attention is directed to the following evidence:

* The Veteran's service treatment records (STRs) showing he was first seen for complaints of mid-back pain in March 1986.  He reported an injury occurred the day before at work while loading missiles.  There were positive findings on examination and the assessment was lumbar strain.  He was treated with Motrin and placed on light duty for 5 days.

* In April 1988, he again complained of mid-back pain and reported he had twisted his back while running.  The assessment was muscle strain in the right lower trapezius.  He was placed on a 3-day restriction of lifting no more than 25 pounds.

* In April 1989, he reported having a 1 month history of low back pain.  He reported his symptoms began after bending down while playing softball.  The assessment was low back strain.  He was treated with Motrin and placed on light duty for 10 days.  Similar complaints were noted in August 1989 that also occurred after bending over while playing softball.  The assessment again was low back strain and he again was treated with Motrin.

* In July 2000, he reported having a 2-week history of low back pain and it was noted he had prior history 2 years earlier.  The assessment was low back strain.  Yet again he was treated with Motrin and placed on limited duty.

* His STRs also contain examination reports in which he was found to have no abnormal findings associated with his back.  See examination reports dated in November 1987, November 1991, August 1993, December 1995, July 2000, July 2003 and December 2003.  In associated medical history reports, he also denied having any recurrent back pain or injury.   See medical history reports dated in November 1991, August 1993, December 1995, July 2000, and November 2003.

* Post-service X-rays of the lumbar spine in September 2008 and February 2010 revealed mild degenerative disease.  There is no medical documentation of his back problems prior to September 2008, but as mentioned his military service only had ended some 4-plus years earlier, in January 2004.  

* Based on his statements, the Veteran contends that he requested X-rays in service because he knew something was wrong, but was only instead given Motrin.  His pain in service lasted weeks and sometime months, and 1600 mg. of Motrin a day was required to kill the pain.  He stopped requesting treatment and started taking Motrin on his own.  He indicated that he still had the back problems today that he had in service.

c) The designated physician must provide a thorough discussion of the underlying rationale for all opinions expressed, if necessary citing to specified evidence in the file supporting conclusions.  In rendering the opinions, the designated physician must address the Veteran's statements regarding the severity of his symptoms in service requiring 1600 mg of Motrin, the types of activities he performed in service, and his report of continuing symptoms since his service in determining whether his activities in service and injuries are the source or cause of his current back disorders.

d) If any opinion cannot be provided without resorting to mere speculation, the examiner should so state but also provide underlying rationale for why the requested opinion could not be provided without resorting to mere speculation. So simply saying a response is not possible will not suffice.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



